       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 1 of 7



 1   James X. Bormes (pro hac vice)
     Catherine P. Sons (pro hac vice)
 2   LAW OFFICE OF JAMES X. BORMES, P.C.
     Illinois State Bar No. 620268
 3   8 South Michigan Avenue
     Suite 2600
 4   Chicago, Illinois 60603
     (312) 201-0575
 5   jxbormes@bormeslaw.com
     cpsons@bormeslaw.com
 6
     LEAD ATTORNEY IN CHARGE FOR
 7   PLAINTIFF AND CLASS MEMBERS
 8   Thomas M. Ryan (pro hac vice)
     LAW OFFICE OF THOMAS M. RYAN, P.C.
 9   Illinois State Bar No. 6273422
     35 East Wacker Drive
10   Suite 650
     Chicago, Illinois 60601
11   (312) 726-3400
     tom@tomryanlaw.com
12   Attorney for Plaintiff
13   LOCAL COUNSEL:
     Michelle R. Matheson #019568
14   MATHESON & MthATHESON, P.L.C.
     15300 North 90 Street
15   Suite 550
     Scottsdale, Arizona 85260
16   (480) 889-8951
     mmatheson@mathesonlegal.com
17   Attorney for Plaintiff
18   Glenn L. Briggs (pro hac vice)
     Theresa A. Kading (pro hac vice)
19   KADING BRIGGS LLP
     100 Spectrum Center Drive, Suite 800
20   Irvine, California 92618
     Telephone: (949) 450-8040
21   Facsimile: (949) 450-8033
     gbriggs@kadingbriggs.com
22   tkading@kadingbriggs.com
23   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
24
25
26
27
28

      JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 2 of 7



 1   LOCAL COUNSEL:
     Pavneet Singh Uppal, SBN 016805
 2   Shayna H. Balch, SBN 024852
     FISHER & PHILLIPS LLP
 3   3200 N. Central Avenue, Suite 805
     Phoenix, Arizona 85012-2425
 4   Telephone: (602) 281-3400
     Facsimile: (602) 281-3401
 5   puppal@fisherphillips.com
     sbalch@fisherphillips.com
 6
     Attorneys for Defendant
 7   WELLS FARGO BANK, N.A.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 3 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
12    KENNETH HARRIS, JR. and                      No.: 2:17-cv-01146-PHX-DJH
      JORDAN KERNESS, individually
13    and on behalf of all others similarly        Consolidated with
      situated,
14                                                 No. 2:17-cv-02516-PHX-DJH
             Plaintiffs,
15
             v.                                    JOINT STIPULATION TO THE
16                                                 JURISDICTION OF A U.S.
      WELLS FARGO BANK, N.A.,                      MAGISTRATE FOR RULING ON
17                                                 PLAINTIFF’S UNOPPOSED
             Defendant.                            MOTION FOR APPROVAL OF
18                                                 SETTLEMENT AND MOTION FOR
                                                   APPROVAL OF ATTORNEYS’ FEES
19                                                 AND COSTS AND AWARD OF
                                                   COLLECTIVE REPRESENTATIVE
20                                                 SERVICE PAYMENTS
21
22
23          Plaintiffs Kenneth Harris, Jr. and Jordan Kerness (“Plaintiffs”) and defendant
24   Wells Fargo Bank, N.A. (“Wells Fargo”) (collectively, “the parties”), by and through their
25   respective counsel of record, after being apprised of the average civil caseload for District
26   Court judges in the Phoenix Division, hereby submit this Joint Stipulation to the
27   Jurisdiction of a U.S. Magistrate for purposes of ruling on Plaintiff’s Unopposed Motion
28   for Approval of the Parties’ FLSA Collective Action Settlement and Plaintiff’s
                                                   1
     JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 4 of 7



 1   Unopposed Motion to Approve Attorneys’ Fees, Reimbursement of Costs and Expenses,
 2   and Award of Collective Representative Service Payments. This Stipulation is jointly
 3   filed by the parties, and by and through their respective counsel of record, with reference
 4   to the following facts and agreements:
 5          WHEREAS, the parties have reached a collective-wide settlement in the two
 6   consolidated cases of Harris v. Wells Fargo (No. 2:17-cv-01446) and Kerness v. Wells
 7   Fargo (No. 2:17-cv-02516);
 8          WHEREAS, on October 17, 2018 (ECF No. 80), the Court consolidated the Harris
 9   v. Wells Fargo and Kerness v. Wells Fargo actions for purposes of settlement only;
10          WHEREAS, Plaintiff filed the following documents in support of the settlement of
11   Harris v. Wells Fargo and Kerness v. Wells Fargo:
12                 •   Plaintiffs’ December 21, 2018 Unopposed Motion for Leave to file an
13                     Amended Complaint that consolidates for settlement purposes only the
14                     action of Harris v. Wells Fargo and Kerness v. Wells Fargo (ECF No.
15                     84);
16                 •   Plaintiffs’ December 21, 2018 Unopposed Motion and Memorandum
17                     for Approval of the Parties’ FLSA Collective Action Settlement (ECF
18                     No. 85);
19                 •   Plaintiffs’ December 21, 2018 Unopposed Motion for Award of
20                     Attorneys’ Fees, Reimbursement of Costs and Expenses, and Award of
21                     Collective Representative Service Payments (ECF No. 86);
22                 •   The Parties’ December 21, 2018 Joint Motion for a Hearing on the
23                     above-mentioned Motions (ECF No. 87);
24                 •   January 18, 2019 Supplemental Declaration of Thomas M. Ryan in
25                     Support of Plaintiffs’ Unopposed Motion and Memorandum for
26                     Approval of the Parties’ FLSA Collective Action Settlement (ECF No.
27                     88); and
28
                                                   2
     JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 5 of 7



 1                 •   February 15, 2019 Supplemental Declaration of Thomas M. Ryan in
 2                     Support of Plaintiffs’ Unopposed Motion for Award of Attorneys’ Fees,
 3                     Reimbursement of Costs and Expenses, and Award of Collective
 4                     Representative Service Payments (ECF No. 89).
 5
 6
 7          WHEREAS, subject to approval of the Court, and for purposes of settlement only,
 8   the Parties agree to the jurisdiction of a U.S. Magistrate for ruling on Plaintiff's
 9   unopposed motion for approval of the settlement agreement and attorneys’ fees, costs and

10   collective representative service awards, currently pending before this Court (ECF Nos.

11   84, 85, 86, 87 and 99).

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
     JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 6 of 7



 1   IT IS SO STIPULATED.
 2
     ATTORNEYS FOR PLAINTIFF:                     ATTORNEYS FOR DEFENDANT:
 3
 4   /s/ Thomas M. Ryan                           /s/ Theresa A. Kading
     Thomas M. Ryan                               Theresa A. Kading
 5   Law Office of Thomas M. Ryan                 Glenn L. Briggs
     35 East Wacker Drive                         Kading Briggs LLP
 6
     Suite 650                                    100 Spectrum Drive, Suite 800
 7   Chicago, IL 60601                            Irvine, CA 92618
     (312) 726-3400                               (949) 450-8040
 8   tom@tomryanlaw.com                           tkading@kadingbriggs.com
 9                                                gbriggs@kadingbriggs.com
     James X. Bormes
10   Catherine P. Sons                            Pavneet S. Uppal
     Law Office of James X. Bormes, P.C.          Shayna Helene Balch
11
     8 South Michigan Avenue                      Fisher & Phillips LLP
12   Suite 2600                                   3200 N. Central Ave., Suite 805
     Chicago, IL 60603                            Phoenix, AZ
13   (312) 201-0575                               85012-2425
14   jxbormes@bormeslaw.com                       (602) 281-3400
     cpsons@bormeslaw.com                         puppal@fisherphillips.com
15                                                sbalch@fisherphillips.com
     Michelle R. Matheson
16
     Matheson & Matheson, P.L.C.                  Counsel for Wells Fargo Bank, N.A.
17   15300 North 90th Street
     Suite 550
18   Scottsdale, AZ 85260
19   (480) 889-8951
     mmatheson@mathesonlegal.com
20
     Counsel for Plaintiff
21
22
23
24
25
26
27
28
                                                 4
     JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
       Case 2:17-cv-01146-DMF Document 90 Filed 03/19/19 Page 7 of 7



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on March __, 2019, I electronically transmitted the
 3   attached document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrant(s):
 5
 6                                     Theresa A. Kading
                                         Glenn L. Briggs
 7                                     Kading Briggs LLP
 8                            100 Spectrum Center Drive, Suite 800
                                        Irvine, CA 92618
 9                                 tkading@kadingbriggs.com
                                   gbriggs@kadingbriggs.com
10
11                                      Pavneet S. Uppal
                                      Shayna Helene Balch
12                                   Fisher & Phillips LLP
                                 3200 N. Central Ave., Suite 805
13
                                          Phoenix, AZ
14                                        85012-2425
                                   puppal@fisherphillips.com
15                                 sbalch@fisherphillips.com
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
     JOINT STIPULATION TO JURISDICTION OF MAGISTRATE FOR RULING ON MOTION TO APPROVE SETTLEMENT
